DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 16/901,587.  Claims 1-15 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/2020 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 3, line 3 states, “a power” which is unclear, rendering the claim indefinite.  Specifically, it is unclear what element(s) the “power” is associated with, e.g. a power input to a crank by a rider, a power output from the transmission to a driven wheel, a motor power, etc.  Claim 3 should be amended for clarity regarding the limitation “a power”.



Claim 9 recites the limitation "the first predetermined value" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether Claim 9 should be amended to depend from claim 5 which provides support for a first predetermined value in lines 5-6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 10, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BORTOLOZZO et al. (US 2016/0031527 A1).
Regarding claim 1, BORTOLOZZO et al. discloses a control device (see Figs. 1-3) comprising: an electronic controller (16) configured to control a transmission (10) to shift a transmission ratio of a human-powered vehicle (see paragraph [0002], “bicycle”) in accordance with a first shifting condition 

Regarding claim 4 as best understood, BORTOLOZZO et al. discloses the travel information related to traveling of the human-powered vehicle includes first travel information related to a traveling state of the human-powered vehicle, and the first travel information includes at least one of a cadence, a torque acting on a crank of the human-powered vehicle, a power (see paragraph [0212], “detected_power and/or detected_performance_index remain within a predetermined range of values”), a vehicle speed of the human-powered vehicle, an acceleration of the human-powered vehicle, and a deceleration of the human-powered vehicle.

Regarding claim 10 as best understood, BORTOLOZZO et al. discloses the first travel information includes the torque acting on the crank of the human-powered vehicle (see paragraph [0212], “detected_power and/or detected_performance_index”), and the electronic controller is configured to determine that the second shifting condition is satisfied and is configured to perform a first shifting that decreases the transmission ratio of the human-powered vehicle upon determining a value of the torque is greater than or equal to a predetermined value (see paragraph [0212], “detected_power and/or detected_performance_index remain within a predetermined range of values”).

Regarding claim 14, BORTOLOZZO et al. discloses the electronic controller is configured to control the transmission based on the second shifting condition upon determining the first shifting condition and the second shifting condition are satisfied (see paragraph [0212]-[0213], “transmit the auto-generated gearshifting requests…only when…conditions…become critical”, “control of critical conditions can also be carried out in the case of manual control 66”).

Regarding claim 15, BORTOLOZZO et al. discloses a transmission system comprising the control device according to claim 1 (see Figs. 1-3), and the transmission system further comprising: the transmission (10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over BORTOLOZZO et al. (US 2016/0031527 A1).
	Regarding claim 11, BORTOLOZZO et al. discloses the control device according to claim 1, described in detail above, but does not explicitly disclose as being required for the inventive embodiments the travel information includes second travel information related to a traveling environment of the human-powered vehicle, and the second travel information includes at least one of road surface information related to a road surface state, air resistance information related to air resistance, weather information related to weather, and ambient temperature information related to ambient temperature.
	BORTOLOZZO et al. does disclose that it is well known in the prior art to have the travel information include second travel information related to a traveling environment of the human-powered vehicle, and the second travel information includes at least one of road surface information related to a road surface state (see paragraph [0005], “changes the gear ratio automatically…based on…the slope of the travel terrain”), air resistance information related to air resistance, weather information related to weather, and ambient temperature information related to ambient temperature.
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include in the inventive embodiments disclosed by BORTOLOZZO et al. the travel information including second travel information related to a traveling environment of the human-powered vehicle, and the second travel information includes at least one of road surface information related to a road surface state, air resistance information related to air 

	Regarding claim 12, BORTOLOZZO et al. as modified above discloses the road surface information includes information related to a gradient of a road surface on which the human-powered vehicle travels (see paragraph [0005], “changes the gear ratio automatically…based on…the slope of the travel terrain”).

Regarding claim 13, BORTOLOZZO et al. as modified above discloses the electronic controller is configured to determine that the second shifting condition is satisfied and is configured to perform a first shifting that decreases the transmission ratio of the human-powered vehicle upon determining the gradient is greater than or equal to a predetermined angle (see paragraph [0005], “changes the gear ratio automatically…based on…the slope of the travel terrain”; paragraph [0212]-[0213], “transmit the auto-generated gearshifting requests…only when…conditions…become critical”, “control of critical conditions can also be carried out in the case of manual control 66”; paragraph [0212], “detected_power and/or detected_performance_index remain within a predetermined range of values”).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 3, 5-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KOMATSU et al. (US 2016/0185421 A1) discloses a bicycle operating system (see ABSTRACT).
FUKAO et al. (US 2016/0167738 A1) discloses a bicycle transmission apparatus (see ABSTRACT).
WATARAI (US 2013/0054066 A1) discloses a bicycle drive apparatus (see ABSTRACT).
TAKEDA (US 2003/0060325 A1) discloses a bicycle transmission system (see ABSTRACT).
SPENCER et al. (US 6,047,230) discloses a bicycle transmission (see ABSTRACT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3659